Name: Commission Regulation (EEC) No 2894/85 of 17 October 1985 amending Regulations (EEC) No 2121/85 and (EEC) No 2122/85 as regards the time limit for the purchase of pigmeat by the Belgian intervention agency
 Type: Regulation
 Subject Matter: animal product;  distributive trades;  trade policy
 Date Published: nan

 18 . 10 . 85 Official Journal of the European Communities No L 278/11 COMMISSION REGULATION (EEC) No 2894/85 of 17 October 1985 amending Regulations (EEC) No 2121/85 and (EEC) No 2122/85 as regards the time limit for the purchase of pigmeat by the Belgian intervention agency due to the lack of availability of cold stores ; whereas this limit should therefore be removed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Whereas, in the light of the health situation in the stockfarming sector in Belgium, provision is made in Commission Regulations (EEC) No 2121 /85 (3) and (EEC) No 2122/85 (4), and under the conditions stated therein, for the purchase of pigmeat stored under the exceptional support measures adopted for the market in pigmeat in Belgium ; Whereas Article 1 (4) of Regulation (EEC) No 2121 /85 and the identical Article 1 (4) in Regulation (EEC) No 2122/85 both provide that the Belgian intervention agency shall buy meat offered in accordance with Article 1 of the respective Regulations no later than 1 5 days after receipt of the offer for sale ; Whereas the Belgian intervention agency is experi ­ encing serious difficulties in respecting this time limit HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) No 2121 /85 and (EEC) No 2122/85 are hereby amended as follows : Article 1 (4) of both of the abovementioned Regula ­ tions is replaced by the following : '4. The Belgian intervention agency shall buy meat properly offered in accordance with this Article as soon as technically possible having regard to the availability of storage facilities'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1985. For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . 0 OJ No L 198 , 30 . 7. 1985, p. 20 . (&lt;) OJ No L 198, 30 . 7 . 1985, p. 25 .